Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Palmer on 04/05/2022.
	Please amend the claims as follows:
	1. (Currently Amended) A method for sequencing a region of interest, the method comprising:
	providing double-stranded adapters comprising a universal priming site and its compliment;
	ligating the double-stranded adapters onto a plurality of duplex nucleic acid fragments wherein the plurality of duplex nucleic acid fragments comprise a sense strand, and antisense strand, and at least one genomic region of interest;
	denaturing the plurality of ligated duplex nucleic acid fragments to create single-stranded nucleic acid fragments each comprising one of the universal priming site or its compliment;
	amplifying the single-stranded nucleic acid fragments using universal primers, each physically linked to a target probe complimentary to at least a portion of the region of interest or its compliment, to generate a plurality of amplified fragments comprising copies of the sense and antisense strands;
	sequencing the plurality of amplified fragments, and
	determining the sequence of the region of interest by comparing sequencing reads of at least one sense stand and at least one antisense strand of the amplified fragments and generating a consensus sequence of the region of interest by determining a base call for each position that represents a consensus from the compared sequencing reads.

2.-3. (Cancelled)

7. (Cancelled)

9. (Cancelled)

10. (Currently Amended) The method of claim [[9]]1, wherein the adapters further comprise a unique molecular identifier and its reverse compliment.

11. (Currently Amended) The method of claim 10, ingthe base call for each position in the first and second groups of sequencing reads.

12. (Currently Amended) The method of claim 11, wherein determining the base call comprises comparing each sequencing read in the first and second groups and determining the base found at that position in a

13. (Currently Amended) The method of claim 11, wherein generating the consensus sequence of the region of interest comprises 

14. (Cancelled)  

Reasons for Allowance
Claims 1, 4-6, 8 and 10-13 are allowed because the prior art fails to teach or suggest linked primer-probes.  The closest prior art teaches the same double-stranded target nucleic acid ligation and amplification using “hook probes,” however these “hook probes” are ligated, not extended (i.e. not primers as claimed) (US 20180245132, Fig. 5).  Other prior art teaches primers or probes used in bidirectional sequencing, but fails to teach or suggest the claimed linked primer-probes (US20190024141; WO2015104302; US 20150099642; US 20150152492; US20190300939).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, 8 and 10-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637